— In an action, inter alia, to compel specific performance of a contract to sell real property, the defendant Irene Soroka appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Dorsa, J.), entered May 10, 2004, as granted the plaintiffs motion for summary judgment to the extent of directing her to appear and close title pursuant to the contract of sale.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
In response to the plaintiffs showing of his entitlement to summary judgment directing the specific performance of a contract to sell real property, the appellant failed to show the existence of a triable issue of fact (see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324-325 [1986]; Moutafis v Osborne, 7 AD3d 686 [2004]; S.J.K. Realtors Inc. v Matlock, 306 AD2d 396 [2003]). She also failed to show that the motion should be denied as premature pursuant to CPLR 3212 (f). Accordingly, the Supreme Court properly granted the plaintiffs motion to the extent of directing the appellant to appear and close title pursuant to the contract of sale.
In light of this determination, we need not reach the parties’ remaining contentions. H. Miller, J.P., Ritter, Mastro and Lifson, JJ., concur.